Citation Nr: 0844483	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-09 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to July 
1975, including a tour in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois, 
which, in relevant part, denied the veteran's claim for 
service connection for hepatitis C.

In support of his claim, the veteran testified at a hearing 
at the RO in August 2008 before the undersigned Veterans Law 
Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.  He submitted additional evidence 
during the hearing and waived his right to have the RO 
initially consider it.  38 C.F.R. § 20.1304(c); see also 
Disabled American Veterans (DAV) v. Sec'y of Veteran's 
Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003).

The Board is remanding the claim the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

The veteran contends he contracted the hepatitis C virus 
(HCV) while in the military.  During his August 2008 Travel 
Board hearing, he contended that his service treatment 
records (STRs) show he had hepatitis during service and that 
he was told it was neither non-A nor non-B.  Before 
addressing the merits of this claim, however, the Board finds 
that additional development of the evidence is required.



The veteran's service treatment records include a dental 
record dated in November 1974 indicating he had hepatitis 
about six months earlier, but the record does not specify the 
type.  Indeed, on his Report of Medical History in July 1975 
in anticipation of his discharge from the military, he 
checked the box "Yes" for jaundice or hepatitis.  Further, 
the examiner specifically noted in the comments section that 
the veteran had had hepatitis in 1974.  So there is 
confirmation he had hepatitis while in service, as he 
alleges, although no indication of the specific variant of 
the disease in terms of whether it was A, B or C.

To further complicate matters, the report of the veteran's 
military entrance examination in October 1972 notes that he 
received a tattoo prior to service - one of the typical risk 
factors for hepatitis.

In addition, current VA treatment records show the veteran 
has both hepatitis B and C.  However, none of these records 
includes hepatitis serology testing to confirm he has a 
current diagnosis of hepatitis B or C.  Moreover, a January 
2003 VA record notes he experimented with drugs while in the 
military.  Indeed, a September 2004 VA record shows he had a 
positive history of heroine use, a drug taken intravenously, 
which is another high risk factor for hepatitis.

With respect to claims, as here, filed after October 31, 
1990, an injury or disease incurred during active service 
will not be deemed to have been incurred in the line of duty 
if the injury or disease was a result of the person's willful 
misconduct, including abuse of alcohol or drugs.  See 38 
U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  VA's General 
Counsel has confirmed that direct service connection for a 
disability that is a result of a claimant's abuse of alcohol 
or drugs is precluded for purposes of all VA benefits for 
claims filed after October 31, 1990.  See VAOPGCPREC 7-99 
(June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).



Nevertheless, since the veteran clearly had hepatitis in 
service and has a current diagnosis of hepatitis B and C, a 
VA compensation examination and opinion are needed to 
determine what type of hepatitis he had during service, and 
if he had hepatitis C, whether it is attributable to his 
military service or to his tattoo prior to service or his 
drug (heroine) use during service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) (VA must 
obtain an examination and opinion when necessary to decide a 
claim).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Schedule the veteran for an 
appropriate VA compensation examination 
for a medical opinion to determine 
whether it is at least as likely as not 
he had hepatitis C during his military 
service, as opposed to variant A and/or 
B.  If the veteran had hepatitis C 
during service, the examiner should 
also indicate whether it is at least as 
likely as not that his hepatitis C 
began during service from a risk factor 
other than his drug use (heroine) or, 
instead, clearly and unmistakably is a 
result of his tattoo prior to service.  
If necessary to making these important 
determinations, the examiner should 
conduct all hepatitis serology testing:  
hepatitis A tests should include IgM 
and IgG, hepatitis B should include the 
complete battery of tests and hepatitis 
C should include screening and RNA 
confirmatory testing to verify the 
veteran has a current diagnosis of this 
condition.  Also the claims file, 
including a complete copy of this 
remand, must be made available to and 
reviewed by the examiner for the 
pertinent medical and other history.



Please note the legal standard of proof 
in responding to these questions.  The 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.  Whereas 
"clear and unmistakable evidence" means 
"with a much higher certainty than 'at 
least as likely as not' or 'more likely 
than not.'"
	
2.  Then readjudicate the veteran's claim in 
light of the additional evidence.  If the 
benefit sought on appeal is not granted to 
his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


